Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/07/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 12, 16, and 20 of copending Application No. 16/907,102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.
Instant application 16/906,631
1, 11
Copending application 16/907,102
1, 2, 3, 8, 12, 16, 20


Instant application 16/906,631
Copending application 16/907,102
1. An imaging and/or measuring apparatus for imaging and/or measuring a retina fundus of
a subject, the imaging and/or measuring apparatus comprising at least two imaging and/or
measurement devices selected from a group comprising:
a white light imaging device comprising a light source configured to generate red light, green light, and/or blue light;
a fluorescence imaging device;
an infrared imaging device; and/or
an optical coherence tomography device.
1. A method comprising:
imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at
least two members of a group consisting of:
a white light imaging and/or measuring device;
a fluorescence imaging and/or measuring device; and
an optical coherence tomography device; and
identifying the subject based on the image and/or measurement.
11. A method of imaging and/or measuring a retina fundus of a subject, the method comprising: imaging and/or measuring a retina fundus of a subject using at least two of:
a white light imaging device; comprising a light source configured to generate red light, green light, and/or blue light;
an infrared imaging device;
a fluorescence imaging device; and/or
an optical coherence tomography device.
2. A method comprising:
imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at
least members selected from a group consisting of: 
a white light imaging and/or measuring device;
a fluorescence imaging and/or measuring device; and
an optical coherence tomography device; and
obtaining a security access for the subject based on the image and/or measurement.

3. A method comprising:
imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at
least two members selected from a group consisting of:
a white light imaging and/or measuring device;
a fluorescence imaging and/or measuring device; and
an optical coherence tomography device; and
diagnosing a medical condition of the subject based on the image and/or measurement.

8. The method of claim 7, wherein the apparatus further comprises an infrared imaging and/or measuring device, and wherein the method further comprises using the optical coherence tomography device to capture the image and/or measurement along an optical path that is at least partially shared by the optical coherence tomography device and the infrared imaging and/or measuring device.

12. The method of claim 11, wherein the apparatus further comprises an infrared imaging and/or measuring device, and wherein the method further comprises using the optical coherence tomography device to capture the image and/or measurement along an optical path that is at least partially shared by the optical coherence tomography device and the infrared imaging and/or measuring device.

16. The method of claim 15, wherein the apparatus further comprises an infrared imaging and/or measuring device, and wherein the method further comprises using the optical coherence tomography device to capture the image and/or measurement along an optical path that is at least partially shared by the optical coherence tomography device and the infrared imaging and/or measuring device.

18. The method of claim 4, further comprising using optical coherence tomography to capture the image and/or measurement along an optical path that is at least partially shared by an optical coherence tomography device and an infrared imaging and/or measuring device.

20. The method of claim 19, wherein the apparatus further comprises a white light imaging and/or measuring device and/or an infrared imaging and/or measuring device.

1. A method comprising:
imaging and/or measuring the retinal fundus of a subject using an apparatus comprising at
least two  members of a group consisting of:
a white light imaging and/or measuring device;
a fluorescence imaging and/or measuring device; and
an optical coherence tomography device; and
identifying the subject based on the image and/or measurement.


The copending application claims do not disclose “a light source configured to generate red light, green light, and/or blue light”; however, Yao et al. discloses a light source configured to generate red light, green light, and/or blue light, in paragraph [0061], “a light source 141 and a DM 142. During fundus imaging, the red, green and blue light produced by the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the copending application claims using Yao’s light source producing red, green and blue light. The motivation for doing so would have been improving quality of fundus images.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gellermann et al. (US 2006/0244913) in view of Yao et al. (US 2021/0145276).
Regarding claim 1, Gellermann et al. (hereinafter Gellermann) discloses an imaging and/or measuring apparatus for imaging and/or measuring a retina fundus of a subject (Gellermann, [0033], “an apparatus used for imaging MP distributions in living human”. Fig. 7 illustrates photomicrographs of the macular region of the retina of a human volunteer subject. Image a is an image obtained by measuring the reflection of white light (standard fundus image)), the imaging and/or measuring apparatus comprising at least two imaging and/or measurement devices selected from a group comprising:
a white light imaging device (Gellermann, [0087], “Image a is an image obtained by measuring the reflection of white light (standard fundus image)”);
a fluorescence imaging device (Gellermann, [0087], “Images b and c are typical retinal lipofuscin fluorescence images”);
Gellermann discloses a light source (Gellermann, [0073], “a light source(s) that emits light at a wavelength or wavelength range that overlaps the absorption band of both macular carotenoids and the absorption band of lipofuscin”); Gellermann does not expressly disclose “generate red light, green light, and/or blue light”; 
Yao et al. (hereinafter Yao) discloses a light source configured to generate red light, green light, and/or blue light (Yao, [0061], “a light source 141 and a DM 142. During fundus imaging, the red, green and blue light produced by the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yao’s light source configured to generate the red, green and blue light produced by the red, green and blue LEDs is combined to produce white light in the imaging device, as taught by Gelleramnn. The motivation for doing so would have been improving quality of fundus images.
Regarding claim 2, Gellermann discloses the white light imaging device and the fluorescence imaging device (Gellermann, [0087], “Image a is an image obtained by measuring the reflection of white light (standard fundus image). Images b and c are typical retinal lipofuscin fluorescence images”).
Regarding claim 11, Gellermann discloses a method of imaging and/or measuring a retina fundus of a subject (Gellermann, [0020], “a method for measuring macular pigments”).
The limitations recite in claim 11 are similar in scope to the functions recited n claim 1 and therefore are rejected under the same rationale.
Regarding claim 12, claim 12 recites limitation that is similar in scope to the function recited n claim 2 and therefore is rejected under the same rationale.
Regarding claim 21, Gellermann as modified by Yao with the same motivation from claim 1 discloses a plurality of light-emitting diodes (LEDs), the plurality of LEDs comprising a red LED, a green LED, and/or a blue LED (Yao, [0061], “a light source 141 and a DM 142. During fundus imaging, the red, green and blue light produced by the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”); a white LED (Yao, [0034], “the light source 21 is at least one light emitting diode (LED) that produces white light”); 
Regarding claim 23, claim 23 recites limitation that is similar in scope to the function recited n claim 21 and therefore is rejected under the same rationale.

Claims 3-4, 6, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gellermann et al. (US 2006/0244913) in view of Yao et al. (US 2021/0145276), as applied to claim 1, in further view of Mao et al. (US 2019/0206054).
Regarding claim 3, though Gellermann teaches the white light imaging device; Gellermann as modified by Yao does not teach “an optical coherence tomography device”;
Mao et al. (hereinafter Mao) discloses an optical coherence tomography device (Mao, [0022], “automatically identifying regions of interest (ROIs) of the eye from the fundus images, and performing OCT imaging”. Fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mao’s OCT imaging in the imaging apparatus, as taught by Gellermann. The motivation for doing so would have been performing OCT imaging in the identified ROIs that can provide clinically relevant information for screening purposes.
Regarding claim 4, Gellermann teaches the white light imaging device, the fluorescence imaging device; Gellermann as modified by Yao and Mao with the same motivation from claim 3 discloses the optical coherence tomography device (Mao, [0022], “automatically identifying regions of interest (ROIs) of the eye from the fundus images, and performing OCT imaging”. Fig. 12).
Regarding claim 6, Gellermann as modified by Yao and Mao with the same motivation from claim 3 discloses a housing having at least two housing sections configured to support the at least two imaging devices (Mao, [0040], “for example, a fundus camera (color or infrared), scanning laser ophthalmoscope (SLO), or be a surface image derived from a 3D-OCT scan…OCT imaging and measurement is performed 906 on portions of the retina corresponding to the identified ROI locations of the horizontal image”. In addition, in paragraph [0044], “the processor 1206, memory 1208, computer 1204, and/or the like may be integrated with the imaging modalities (or lone modality) 1200, 1202, or wholly separate and simply supplied with imaging data to be analyzed. The elements of the computer 1204 may also be fully integrated into a single device”).
Regarding claims 13-14 and 16, claims 13-14 and 16 recite limitations that are similar in scope to the functions recited in claims 3-4 and 6 and therefore are rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gellermann et al. (US 2006/0244913) in view of Yao et al. (US 2021/0145276), as applied to claim 1, in further view of Dysli et al. (Fluorescence lifetime imaging ophthalmoscopy, Elsevier, Volume 60, September, 2017).
Regarding claim 5, Gellermann teaches the fluorescence imaging device, and wherein the fluorescence imaging device is configured to determine spectral information (Gellermann, Fig. 2); Gellermann as modified by Yao does not expressly disclose “lifetime information of received fluorescence emissions”; 
Dysli et al. (hereinafter Dysli) discloses lifetime information of received fluorescence emissions (Dysli, section 1 Introduction, [0002], “Every single fluorophore is characterized by its own excitation and emission wavelength spectrum and exhibits an individual fluorescence lifetime”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Dysli’s fluorophore measurements to determine Gellermann’s fluorescence imaging. The motivation for doing so would have been efficiently identify retinal diseases.
Regarding claim 15, claim 15 recites limitation that is similar in scope to the function recited n claim 5 and therefore is rejected under the same rationale.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gellermann et al. (US 2006/0244913) in view of Yao et al. (US 2021/0145276) in view of Mao et al. (US 2019/0206054), as applied to claims 6 and 16, in further view of Maloca et al. (US 2010/0110377).
Regarding claim 7, Gellermann as modified by Mao teaches the at least two housing sections; Gellermann as modified by Yao and Mao does not expressly disclose “optical components configured to align with the subject’s eyes”;
Maloca et al. (hereinafter Maloca) discloses optical components configured to align with the subject’s eyes (Maloca, [0019], “a binocular housing, more preferably is capable to measure both eyes. The binocular housing, when put before the eyes of a patient, already safeguards an almost proper position and an alignment with the axis connecting the eyes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Gellermann as modified by Mao’s imaging using Maloca’s a binocular housing. The motivation for doing so would have been providing proper position and an alignment with the axis connecting the eyes.
Regarding claim 8, Gellermann as modified by Yao, Mao and Maloca with the same motivation from claim 7 discloses the housing is binocular- shaped (Maloca, [0019], “a binocular housing, more preferably is capable to measure both eyes. The binocular housing, when put before the eyes of a patient, already safeguards an almost proper position and an alignment with the axis connecting the eyes”).
Regarding claim 9, Gellermann as modified by Yao and Mao with the same motivation from claim 3 discloses the two housing sections are each configured to support at least one of the at least two imaging devices (Mao, [0040], “for example, a fundus camera (color or infrared), scanning laser ophthalmoscope (SLO), or be a surface image derived from a 3D-OCT scan…OCT imaging and measurement is performed 906 on portions of the retina corresponding to the identified ROI locations of the horizontal image”. In addition, in paragraph [0044], “the processor 1206, memory 1208, computer 1204, and/or the like may be integrated with the imaging modalities (or lone modality) 1200, 1202, or wholly separate and simply supplied with imaging data to be analyzed. The elements of the computer 1204 may also be fully integrated into a single device”).
Regarding claims 17-19, claims 17-19 recite limitations that are similar in scope to the functions recited in claims 17-19 and therefore are rejected under the same rationale.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gellermann et al. (US 2006/0244913) in view of Yao et al. (US 2021/0145276) in view of Mao et al. (US 2019/0206054) in view of Maloca et al. (US 2010/0110377), as applied to claims 9 and 19, in further view of Charron et al. (US 2019/0117318).
Regarding claim 10, Gellermann teaches two imaging devices; Gellermann as modified by Yao and Mao with the same motivation from claim 3 teaches at least four imaging devices (Mao, [0040], “a fundus camera (color or infrared), scanning laser ophthalmoscope (SLO)… OCT imaging”); Gellermann as modified by Yao and Mao with the same motivation from claim 3 further teaches the two housing sections each configured to support the four imaging devices; 
Gellermann as modified by Yao, Mao and Maloca does not expressly disclose “support two of the at least four imaging devices”;
Charron et al. (hereinafter Charron) discloses housing sections are each configured to support at least two imaging devices (Charron, [0081], “the mobile unit 505 may be used not only for singular imaging capabilities (e.g. magnified or enhanced visible, IR or UV image capture), but also to acquire (and display) complementary imaging data such as may be usable within the context of medical fluorescence, blood profusion imaging, Raman spectroscopy, optical coherence tomography (OCT)”. Figs. 3 and 4, housing 505).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Charron’s image sensors including a plurality of imaging capabilities in the imaging apparatus, as taught by Gellermann as modified by Mao. The motivation for doing so would have been minimizing obstructiveness thereof by being collocated on the patient-facing side.
Regarding claim 20, claim 20 recites limitation that is similar in scope to the function recited n claim 10 and therefore is rejected under the same rationale.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gellermann et al. (US 2006/0244913) in view of Yao et al. (US 2021/0145276), as applied to claims 21 and 23, in further view of Goldstein et al. (US 2017/0196496).
Regarding claim 22, Gellermann as modified by Yao with the same motivation from claim 1 teaches the plurality of LEDs (Yao, [0061], “a light source 141 and a DM 142. During fundus imaging, the red, green and blue light produced by the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”), wherein each of the plurality of LEDs is configured to emit light (Yao, [0061], “a light source 141 and a DM 142. During fundus imaging, the red, green and blue light produced by the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”);
Gellermann as modified by Yao does not expressly disclose “emit light in a sequence over time”;
Goldstein et al. (hereinafter Goldstein) discloses emit light in a sequence over time (Goldstein, [0022], “Each light 12 can illuminate to display a different color (e.g., yellow, orange, red and green). The lights 12 can be illuminated at the same or at different times (e.g., in sequence or in a manner that appears random to the subject)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goldstein’s lights can be illuminated at different times in the imaging apparatus, as taught by Gellermann as modified by Yao. The motivation for doing so would have been providing ability to illuminate in a predetermined manner or pattern.
Regarding claim 24, claim 24 recites limitation that is similar in scope to the function recited n claim 22 and therefore is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612